Citation Nr: 9901201	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-46 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the lateral aspect of the left thigh with 
superficial sensory nerve paralysis, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota. 

A statement was received from the veteran on a VA Form 9 on 
December 19, 1997.  On this form the veteran requested a 
hearing before a member of the Board at the RO.  In June 1998 
the veterans representative informed the RO that the veteran 
wished to withdraw his request for a hearing.


REMAND

The Board notes that by rating action of May 1998, the 
veteran was granted a separate 10 percent evaluation for a 
tender and painful scar of the left thigh and granted service 
connection with a 20 percent evaluation for neuropathy of the 
left calf and foot.  The veteran was informed of these 
decisions in a supplemental statement of the case of May 
1998.  The veteran responded to the supplemental statement of 
the case in July 1998.  In his response, he did not 
specifically disagree with the 20 and 10 percent evaluations, 
but rather argued that one evaluation of 100 percent is 
warranted for disability of his left lower extremity.  In the 
Boards opinion, the veteran has raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  This issue should be 
addressed by the RO before the Board decides the issue on 
appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran with the appropriate form to 
claim entitlement to a total rating 
based on unemployability due to 
service-connected disabilities, and 
request that he complete and return 
it.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

3.  Then, the RO should arrange for 
VA orthopedic and neurological 
examinations of the veteran to 
determine the current degree of 
severity of the service-connected 
disabilities of his left shoulder 
and left lower extremity.  All 
indicated studies should be 
performed, and the claims folders 
must be made available to the 
examiners for review.  In addition, 
the examiners should be requested to 
provide their opinions concerning 
the impact of the service-connected 
disabilities on the veterans 
ability to work, to include an 
opinion as to whether the veteran is 
unemployable due to his service-
connected disabilities.

4.  Then, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal, to include 
consideration of whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  The RO should also 
adjudicate the issue of entitlement 
to a total rating based on 
unemployability due to service-
connected disabilities, if not 
rendered moot.  

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
